FILED
                                 NOT FOR PUBLICATION
                                                                            NOV 27 2017
                       UNITED STATES COURT OF APPEALS                    MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                                 FOR THE NINTH CIRCUIT


In re: TOWER PARK PROPERTIES,                     No.   16-56092
LLC,
                                                  D.C. No. 2:13-cv-01518-GHK
               Debtor,

------------------------------                    MEMORANDUM*

FIDUCIARY TRUST INTERNATIONAL
OF CALIFORNIA, Trustee ad litem of the
Mark Hughes Family Trust dated
September 3, 1987,

               Appellant,

 v.

TOWER PARK PROPERTIES, LLC,
Reorganized Debtor,

               Appellee.


                      Appeal from the United States District Court
                         for the Central District of California
                       George H. King, District Judge, Presiding

                       Argued and Submitted November 15, 2017
                                 Pasadena, California


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
Before: HAWKINS, PARKER,** and IKUTA, Circuit Judges.

      Fiduciary Trust International of California (FTIC) appeals the district court’s

memorandum decision dismissing FTIC’s appeal of a bankruptcy court order

approving certain “Conditional Provisions” in a settlement agreement that made

changes to Tower Park Property, LLC’s confirmed Chapter 11 plan of

reorganization. Before the district court, FTIC moved to dismiss this appeal on the

ground that the Conditional Provisions failed to take effect, and appeals the district

court’s denial of this motion to dismiss. We have jurisdiction under 28 U.S.C.

§ 158(d)(1) and 28 U.S.C. § 1291.

      The settlement agreement provides that the Conditional Provisions do not

take effect unless a fourteen-day appeal period following the bankruptcy court’s

approval of the provisions elapses “without the filing of any appeal.” Because

Alexander Hughes appealed the bankruptcy court’s approval order within the

fourteen-day period, the Conditional Provisions became “void and of no force or

effect ab initio.” Contrary to Tower Park’s argument, the phrase “any appeal” is

not “reasonably susceptible” to an interpretation that excludes Hughes’s appeal.

Pac. Gas & Elec. Co. v. G.W. Thomas Drayage & Rigging Co., 69 Cal. 2d 33, 37


      **
             The Honorable Barrington D. Parker, Jr., United States Circuit Judge
for the U.S. Court of Appeals for the Second Circuit, sitting by designation.
                                           2
(1968). The term that the parties chose is “plainly all-inclusive.” Gerdlund v.

Elec. Dispensers Int’l, 190 Cal. App. 3d 263, 273 (1987). While Tower Park’s

extrinsic evidence shows that certain parties to the settlement agreement were

especially concerned about the risk of certain types of appeals, it does not show

that the parties to the settlement agreement understood the phrase “any appeal” to

mean “only certain appeals.” Because the Conditional Provisions did not go into

effect, FTIC’s appeals are moot.1

      REVERSED.




      1
       Because we resolve this case on mootness grounds, we need not reach either
the other threshold question, whether FTIC has appellate standing, see Sinochem
Int’l Co. v. Malaysia Int’l Shipping Corp., 549 U.S. 422, 431 (2007), or FTIC’s
other arguments.


                                          3